Case 1:13-md-02481-PAE Document 1154 Filed 11/06/19 Page 1of1
Case 1:13-md-02481-PAE Document 1153-3 Filed 11/05/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Sees ew ew BP eB Bw eB ewe eB BB Bee Be eee eee

IN RE ALUMINUM WAREHOUSING
ANTITRUST LITIGATION

Case No. 1:13-md-02481 (PAE)
This document relates to:

ALL ACTIONS

ORDER FOR ADMISSION PRO HAC VICE

The motion of Julia K. York for admission to practice pro hac vice in the above-
captioned action is granted.

Applicant has declared that she is a member in good standing of the bars of the District of
Columbia and the State of Illinois and that her contact information is as follows:

Julia K. York

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue NW

Washington, DC 20005

T: (202) 371-7146

F: (202) 661-9126

E: Julia-york@skadden.com

Applicant having requested admission pro hac vice to appear for all purposes as counsel
for Access World (USA) LLC (f/k/a Pacorini Metals USA, LLC) in the above captioned action;

IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the
- above captioned case in the United States District Court for the Southern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including
the Rules governing discipline of attorneys.
Dated: November lg , 2019 Pak A = Erg

Honorable Paul A. EngelmayerV y
United States District Judge
